Case 1:18-cv-06127-CBA-RML Document 45 Filed 06/12/19 Page 1 of 3 PageID #: 418



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  MONICA MORRISON,                                                     Case No. 1:18-cv-06127
                                                                       (CBA)(RML)
                                Plaintiff,
                                                                       NOTICE OF MOTION
                         v.
                                                                       Oral Argument to be held on a
  ROBERT LANGRlCK,                                                     date and time to be designated by
                                                                       the court
                                Defendant.


         PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law and

 Affidavit in Support, and upon all prior pleadings and proceedings had herein, Counterclaim

  Defendant MONICA MORRISON will move this Court, before the Honorable Carol B.

  Amon, at the United States Courthouse, 225 Cadman Plaza East, Brooklyn, NY 11 201, on a

  date and time to be designated by the court, for an Order pursuant to Federal Rule of Civil

  Procedure 12(b)(6), dismissing the Counterclaims as against MONICA MORRISON, with

  prejudice, for failure to state claims upon which relief can be granted.

         PLEASE TAKE FURTHER NOTICE that pursuant to Judge Amon 's local rules, the

  parties will decide on a mutually agreeable briefing schedule, to be submitted to the Court

  for its approval.

                                                             Respectfully submitted,
                                                              enry R. Kaufman, Esq


                                                                                    , P.C.
                                                             60 East 2nd Street, 4 th Floor
                                                             New Yor , New York 10165
                                                             Phone: (212) 880-0842
                                                             Fax: (212) 682-1965
                                                             hkaufman@hrkaufman.com
Case 1:18-cv-06127-CBA-RML Document 45 Filed 06/12/19 Page 2 of 3 PageID #: 419



  Dated: New York, New York
  March 18, 2019

  To:

  Elizabeth M. Locke, Thomas A. Clare, Andrew C. Phillips, and Shannon B. Timman
  Clare Locke LLP
  10 Prince Street
  Alexandria, VA 22314

  Daniel A. Singer
  The Law Offices of Daniel A. Singer PLLC
  245 5th A venue
  Suite 1902
  New York, NY 10016
Case 1:18-cv-06127-CBA-RML Document 45 Filed 06/12/19 Page 3 of 3 PageID #: 420




                                    CERTIFICATE     OF SERVICE .

              I hereby certify that a true and correct copy of the Notice of Motion in the above
      captioned matter was served on the below counsel of record on March 18, 2019, in accordance
      with the Rules of Civil Procedure:



    Thomas A. Clare (admitted pro hac vice)
    Elizabeth M. Locke (admitted pro hac vice)
    Andrew C. Phillips (admitted pro hac vice)
    Shannon B. Timmann (admitted pro hac vice)
    CLARE LOCKE LLP
    10 Prince Street
    Alexandria, VA 22314
    Telephone: (202) 628-7400
    Email: tom@clarelocke.com
    Email: libby@clarelocke.com
    Email: andy@clarelocke.com
    Email: shannon@clarelocke.com
    Daniel A. Singer (DAS 0978)
    THE LAW OFFICES OF DANIEL A. SINGER PLLC
    New York, New York 10017
    Telephone: (212) 569-7853
    Email: dan@singerlaw.com

      Attorneys for Defendant Robert Langrick


       Dated: March 18, 2019                           By: Isl Henry R. Kaufman
                                                            Henry R. Kaufman
